                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
IN RE LOESTRIN 24 FE          ) MDL No. 13-2472-WES-PAS
ANTITRUST LITIGATION          )
                              ) Master File No. 1:13-md-2472
                              )
THIS DOCUMENT RELATES TO:     )
ALL ACTIONS                   ) FILED UNDER SEAL
______________________________)

                                OPINION AND ORDER

WILLIAM E. SMITH, Chief Judge.

      In     this    putative    class   action,      the    Direct   Purchaser

Plaintiffs (“DPPs”) allege that Defendants Warner Chilcott (US),

LLC, Warner Chilcott Sales (US), LLC, Warner Chilcott Company LLC,

Warner Chilcott plc, and Warner Chilcott Limited (collectively,

“Warner Chilcott”) and Defendants Watson Pharmaceuticals, Inc. and

Watson Laboratories, Inc. (together, “Watson” 1, and collectively,

with Warner Chilcott, “Defendants”) violated federal law through

a   series    of    actions   intended   to   delay    and   suppress   generic

competition for the oral contraceptive Loestrin 24 Fe (“Loestrin

24”). 2    This decision resolves the DPPs’ pending Motion for Class




      1Warner Chilcott and Watson are part of the multinational
corporation, Allergan plc. See Direct Purchaser Class Pls.’ Third
Am. Consolidated Class Action Compl. and Jury Demand (“DPP Compl.”)
¶¶ 18-28, ECF No. 380.

      2Loestrin 24 is an oral contraceptive with 24 tablets
containing 1 mg norethindrone acetate and 20 mcg ethinyl estradiol
and 4 placebo tablets with iron. DPP Compl. ¶ 109.
Certification. 3   See generally Direct Purchaser Class Pls.’ Mot.

for Class Certification, ECF No. 513.             For the reasons discussed

below, the DPPs’ Motion for Class Certification is GRANTED, and

Defendants’ Motion to Exclude the Opinions and Testimony of Dr.

Leitzinger, ECF No. 570, is DENIED.

I.   Background

     The   Court   constrains   its    recitation       to   the    factual      and

procedural   background      relevant        to   the    Motion      for       Class

Certification. 4

     The DPPs are corporate entities that purchased brand and/or

generic Loestrin    24    directly    from    Warner    Chilcott     or    a    non-

defendant generic manufacturer.           Direct Purchaser Class Pls.’

Third Am. Consolidated Class Action Compl. and Jury Demand (“DPP

Compl.”) ¶¶ 16-18.       They allege that Warner Chilcott committed

fraud on the Patent and Trademark Office in securing the patent

for Loestrin 24 and proceeded to file sham litigation to enforce

its patent against potential generic competitors.                  Loestrin, 261

F. Supp. 3d at 318-21.        Plaintiffs further allege that Warner

Chilcott then settled its sham patent lawsuits against Watson and




     3 A separate decision on the End-Payor Plaintiffs’ Motion for
Class Certification, ECF No. 526, is forthcoming.

     4 The curious reader may refer to In re Loestrin 24 Fe
Antitrust Litig., 261 F. Supp. 3d 307, 314-25 (D.R.I. 2017)
(“Loestrin”), to put more flesh on the bones of the following
summary.


                                      2
Lupin Pharmaceutical, Inc. and/or Lupin Ltd. (“Lupin”) by making

large and unjustified payments in exchange for their agreement to

stay out of the Loestrin 24 market.               Id. at 321-23.       Right before

generic entry was set to occur, Warner Chilcott introduced a drug,

Minastrin       24    (a    chewable    version   of   Loestrin   24    with   added

sweetener on the reminder days), to erode the brand Loestrin 24

prescription base. Id. at 323-24. This product hop allowed Warner

Chilcott to retain branded sales (in Minastrin 24) once generic

Loestrin 24 entered and state automatic-substitution laws kicked

in.    Id.

       This order of events has consequences for the Court’s ability

to determine         — as antitrust law requires — what the world would

have       looked    like   but   for   Defendants’    alleged    anticompetitive

conduct. 5      Because Defendants executed the product hop and pulled

brand Loestrin 24 from the market before automatic substitution

laws could take hold, there is a dearth of evidence reflecting how

the market would have responded to generic entry in a but-for

world.       See Feb. 11, 2019 DPPs’ Mot. for Class Certification Hr’g

Tr. (“DPP Hr’g Tr.”) 18-20, ECF No. 806.                This dearth of evidence

means that the DPPs and Defendants, and their respective experts,




       5
       Reference to the “but-for world” throughout this decision
connotes a hypothetical world in which Defendants did not engage
in any of the anticompetitive conduct alleged by the DPPs.


                                           3
do not agree on the best methodology to use to construct the

contours of the but-for world.

II.    Defendants’ Motion to Exclude Dr. Leitzinger

       Defendants have moved to exclude the opinions and testimony

of the DPPs’ proposed expert, Jeffrey J. Leitzinger, Ph.D. 6                    They

argue that (1) Dr. Leitzinger’s opinions are based on “unsupported

assumptions provided to him by counsel” rather than scientific

method; (2) he improperly assumes that generic drug prices decrease

with additional generic entrants, ignoring evidence specific to

Loestrin 24 suggesting otherwise; and (3) his methodology for

calculating the alleged aggregate overcharge due to generic delay

and related calculations is unreliable.                  Defs.’ Mem. of Law in

Supp. of Mot. to Exclude the Opinions and Testimony of DPPs’ Expert

Jeffrey J. Leitzinger (“Defs.’ Mot. to Exclude Leitzinger”) 1-3,

ECF No. 581.

       Before     dealing   with   the   DPPs’    Rule    23   Motion   for   Class

Certification, the Court must address Defendants’ challenge to

some   of   the    expert   analysis     that    underpins     the   DPPs’    claims


       6
       Dr. Leitzinger has worked as an economist for over forty
years and is the president of Econ One Research, Inc., an economic
research and consulting firm.     He holds master’s and doctoral
degrees in economics from the University of California Los Angeles
and a bachelor’s degree in economics from Santa Clara University.
Decl. of Jeffrey J. Leitzinger, Ph.D. (“Leitzinger Report”) ¶¶ 1-
2, ECF No. 518-3.      He has testified in many pharmaceutical
antitrust cases in federal court, id. ¶ 2 & n.2, and the Court
gleans no dispute over his qualifications to provide an opinion in
this matter.


                                         4
regarding what the but for world would look like, who was damaged,

and to what extent.

     Rule 702 of the Federal Rules of Evidence sets forth the

criteria a party must satisfy in order to proffer expert opinion.

Rule 702 provides:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in
     the form of an opinion or otherwise if:

     (a) the expert’s scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in issue;
     (b) the testimony is based on sufficient facts or data;
     (c) the testimony is the product of reliable principles
     and methods; and
     (d) the expert has reliably applied the principles and
     methods to the facts of the case.

Fed. R. Evid. 702.

     The Court “serves as the gatekeeper for expert testimony by

‘ensuring that [it] . . . both rests on a reliable foundation and

is relevant to the task at hand.’”       Milward v. Rust-Oleum Corp.,

820 F.3d 469, 473 (1st Cir. 2016) (quoting Daubert v. Merrell Dow

Pharm., 509 U.S. 579, 597 (1993)).       The evidence’s proponent “has

the burden of establishing both its reliability and its relevance.”

Id. (citing Daubert, 509 U.S. at 593 n.10; Fed. R. Evid. 702,

advisory committee’s note).        The First Circuit has advised that

“Daubert neither requires nor empowers trial courts to determine

which   of   several   competing   scientific   theories   has   the   best

provenance.”    Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling



                                     5
Co., 161 F.3d 77, 85 (1st Cir. 1998).                Instead, “[i]t demands only

that   the     proponent   of    the   evidence        show   that   the    expert’s

conclusion has been arrived at in a scientifically sound and

methodologically reliable fashion.”             Id.

       Counsel for the DPPs provided Dr. Leitzinger four baseline

scenarios to consider.      They assume that:            two generic Loestrin 24

products (one manufactured by Watson, the other an authorized

generic manufactured by Warner Chilcott) enter the market in

September 2009; Minastrin either enters the market in July 2013

(which it did in the actual world) or never enters at all; and

Lupin launches its generic Loestrin 24 in either July 2013 or, as

it did in the real world, January 2016.                 See Decl. of Jeffrey J.

Leitzinger, Ph.D. ¶ 26 (July 30, 2018) (“Leitzinger Report”), ECF

No. 518-3.      He made sixteen additional calculations applying his

damages model to the four baseline scenarios but assuming later

generic entry dates.       Ex. 7 to Leitzinger Report, ECF No. 518-3.

Dr. Leitzinger did not independently verify the scenarios provided

by counsel.       Leitzinger Dep. 48:6-50:1, 56:12-63:23 (Aug. 30,

2018), ECF No. 621-34.

       In his report, Dr. Leitzinger concludes that there is evidence

common    to    the   proposed    class       that    demonstrates     “with   high

likelihood” that all DPP class members were injured by Defendants’

alleged wrongdoing.        Leitzinger Report ¶¶ 9(b), 27, 50.                   This

common    evidence     includes:       literature        showing     that   generic


                                          6
competition converts upwards of 90% of the brand prescription base

to generics at prices substantially below the brand price, and

increasingly so as more generics enter; Defendants’ and generic

manufacturers’    forecasts     predicting   that    Loestrin    24     generic

competition would lead to high rates of generic substitution at

well below the brand price; evidence of the actual market following

generic entry in 2014; and that DPP class members serve a wide

range of prescription needs.       Id. ¶ 27.

     The   DPPs   can   be   broken   into   three   subgroups    of     direct

purchasers:     (1) brand Loestrin 24 purchasers that later bought

generic Loestrin 24 once it entered the market (“Brand-Generic

Purchasers”);     (2)   brand   Loestrin     24   purchasers     that    never

ultimately purchased generic Loestrin 24 during the class period,

even after it became available (“Brand-Only Purchasers”); and (3)

generic Loestrin 24 purchasers that never purchased brand Loestrin

24 from Defendants during the class period, and made all their

relevant purchases from generic-manufacturer Amneal 7 (“Generic-

Only Purchasers”).      With respect to Brand-Generic Purchasers, Dr.




     7  Watson divested its Loestrin Abbreviated New Drug
Application (“ANDA”) to Amneal when it acquired Warner Chilcott.
Defs.’ Mem. of Law in Opp’n to Direct Purchaser Class Pls.’ Mot.
for Class Certification (“Defs.’ Opp’n to Class Cert.”) 14, ECF
No. 582. As a result, Amneal agreed to delayed entry of generic
Loestrin 24 per Watson’s alleged unlawful reverse payment to Warner
Chilcott. See Reply in Further Supp. of Direct Purchaser Class
Pls.’ Mot. for Class Certification (“DPPs’ Further Supp. for Class
Cert.”) Ex. 14 ¶ 2.4, ECF No. 621-3.


                                      7
Leitzinger concludes that the high rate of generic penetration

that would have taken hold if generic Loestrin 24 had entered

earlier, coupled with the discount on the wholesale acquisition

cost (“WAC”) 8 that generic purchasers enjoy, would have led Brand-

Generic Purchasers to substitute more of their brand purchases

with lower-priced generic Loestrin 24.                     Leitzinger Report ¶ 50.

As a result, Defendants’ anticompetitive conduct caused them to

incur overcharges.        Id.

      Dr.    Leitzinger      similarly           concludes    that   the   Brand-Only

Purchasers were injured.           In his view, they suffered antitrust

injury      because,   had      there    been        sustained,      robust   generic

competition in the Loestrin 24 market, these purchasers would have

responded to their customers’ demands and substituted some of their

brand Loestrin purchases for cheaper generic Loestrin.                     Id. ¶¶ 28-

32,   50-51;    Rebuttal      Decl.     of       Jeffrey     J.   Leitzinger,   Ph.D.

(“Leitzinger Rebuttal Report”) ¶¶ 28-29, ECF No. 621-1.




      8The wholesale acquisition cost (“WAC”) of a prescription
drug refers to the list price of the branded drug.     Leitzinger
Report 28 n.83; see also DPP Hr’g Tr. 16. As discussed below, Dr.
Leitzinger conceptualizes generic drug price in terms of its
discount from the brand’s WAC. See Leitzinger Rebuttal Report ¶
15 (“While generic suppliers compete with one another, they are
also engaged collectively in competing with and diverting sales
from the brand. The key metric in this regard is the level of the
generic price relative to brand prices, often summarized as the
generic discount from brand WAC.”); see also Expert Report of
Pierre-Yves Cremieux (“Cremieux Report”) ¶ 32 n.41, ECF No. 582-1
(“The WAC is the manufacturer’s list price to wholesalers before
considering discounts, rebates, and other price concessions.”).


                                             8
      Generic-Only         Purchasers,    in          Dr.    Leitzinger’s   view,     also

suffered antitrust injury at Defendants’ hands.                        In forming this

opinion, he uses the benchmark experiences of Minastrin and Ovcon-

35 (another oral contraceptive) to demonstrate that as the number

of generic competitors increase, the generic discount off the brand

WAC increases over time as the market starts to operate more

effectively.        Leitzinger Rebuttal Report ¶¶ 8, 15, 27; DPP Hr’g

Tr. 118-19.       Dr. Leitzinger concludes that, in the but-for world,

generic Loestrin would have cost less and thus its purchasers were

injured by overcharges caused by Defendants’ unlawful conduct.

Leitzinger Rebuttal Report ¶¶ 25-27; DPP Hr’g Tr. 118-19.                                 In

reaching this conclusion, he determines the brand WAC at each point

in   time    along      with    the   generic         discount     expected      based    on

forecasts,        actual       experience,       and        the   number    of     generic

competitors presumed to have been in the market at the time.                             DPP

Hr’g Tr. 118-20; Dr. Jeffrey Leitzinger Slides from DPP Hr’g 9-

13, ECF No. 987-3.

             A.      Dr. Leitzinger’s Methodology and Reliance on DPP
                     Counsel’s Scenarios

      The First Circuit has held that “[t]he use of aggregate

damages calculations is well established in federal court and

implied     by    the   very    existence        of    the    class   action     mechanism

itself.”     In re Pharm. Indus. Average Wholesale Price Litig., 582

F.3d 156, 197 (1st Cir. 2009).           Indeed, Dr. Leitzinger’s proffered



                                             9
methodology has been accepted as reliable for proving class-wide

impact by many courts.            See Leitzinger Report ¶ 53 (citing his

extensive past work analyzing aggregate overcharges associated

with     delayed      generic     entry    for    direct      purchaser    plaintiff

classes); see also Direct Purchaser Class Pls.’ Opp’n to Defs.’

Mot. to Exclude the Opinions & Testimony of Jeffrey J. Leitzinger,

Ph.D. (“DPPs’ Opp’n”) 1 n.3, ECF No. 620 (listing cases in which

Dr. Leitzinger provided expert opinion).                 The Court is satisfied

that    here,    as    in   other    cases,      Dr.   Leitzinger’s       methodology

calculates damages using common evidence and analysis that does

not vary by class member, and leaves room for a range of jury

findings.       See infra Part III.E.2.

        Nor is the Court troubled by Dr. Leitzinger’s reliance on

but-for scenarios provided by counsel.                     “Objections [to] the

factual underpinnings of an expert’s investigation[] often go to

the weight of the proffered testimony, not to its admissibility.”

Crowe    v.   Marchand,     506     F.3d   13,   18    (1st   Cir.   2007)   (citing

Microfinancial, Inc. v. Premier Holidays Int’l., Inc., 385 F.3d

72, 81 (1st Cir. 2004); Int’l Adhesive Coatings Co. v. Bolton

Emerson Int’l, Inc., 851 F.2d 540, 545 (1st Cir. 1988)).                          Dr.

Leitzinger opines that the DPPs were all impacted by Defendants’

alleged anticompetitive conduct, that this impact resulted in

antitrust damages, and that both may be proven with evidence common

to the class.          Leitzinger Report ¶¶ 9, 50.               In reaching that


                                           10
opinion,      Dr.   Leitzinger     relied      upon    class   counsel’s      but-for

scenarios, which in turn, class counsel will venture to establish

at trial with their fact witnesses and merit experts’ reports and

testimony.      See DPPs’ Opp’n 7 (“Dr. Leitzinger concludes that if

the jury finds that Defendants unlawfully delayed and suppressed

generic competition as Plaintiffs allege, then there is a high

likelihood that all Class members suffered antitrust injury in the

form of overcharges.”).          The Court discerns no reason to throw out

Dr. Leitzinger’s opinion and testimony on the basis that he has

relied upon scenarios based upon facts and opinions elicited from

other witnesses; it is common for experts to rely on such in

formulating their opinions, and Defendants may probe their quality

and reliability on cross-examination.

       What is more, Dr. Leitzinger’s model can be adjusted to

account for a variety of jury findings during the liability phase

– for example, a jury determination that Warner Chilcott would

have launched Minastrin 24 earlier in the but-for world can be

incorporated        into   the    model   and     reflected      in     the   damages

calculation.        See Leitzinger Rebuttal Report ¶ 56 (explaining that

his models may be adjusted to respond to various findings by a

jury). At this juncture, however, Defendants have not demonstrated

that    any    of    Dr.   Leitzinger’s        assumptions      are     sufficiently

problematic     to    render     his   opinions       and   testimony    unreliable.




                                          11
Defendants’ criticisms, instead, go to the weight of the evidence.

See Crowe, 506 F.3d at 18.

             B.   Dr. Leitzinger’s Impact Analysis

       Defendants take issue with Dr. Leitzinger’s conclusion that

additional generic entrants would have driven down prices because,

in their words, Dr. Leitzinger “relies on generalized evidence and

averages” and his opinion “is not grounded in the facts of the

case.”    Defs.’ Mot. to Exclude Leitzinger 11.           Defendants contend

that the Generic-Only and Brand-Only Purchasers were not injured

by Defendants’ alleged unlawful actions.             Id. at 10-16.

       In pressing this argument as to the Generic-Only Purchasers,

Defendants say there “is no proof that Amneal’s generic would have

had a lower price in a but-for world where generic competitors

entered earlier.”         Id. at 13 (quoting Cremieux Report ¶ 11).

Indeed, the analysis of Defendants’ rebuttal expert, Dr. Pierre-

Yves     Cremieux,   suggests      that       the   Generic-Only      Purchasers

experienced flat prices in the actual world after generic entry,

and the actual prices paid by many Generic-Only Purchasers did not

decline with additional generic entrants.             Cremieux Report ¶¶ 11,

53.    Because of this, he says, one must look at individualized

evidence (the underlying contract, for example) to determine how

each   purchaser’s   price      reacts    to   generic   entry   in    the   oral

contraceptive space where branded generics abound.                  DPP Hr’g Tr.

221,   245   (testimony    of   Dr.   Cremieux);     Defs.’   Mot    to   Exclude


                                         12
Leitzinger 12.

     With respect to the Brand-Only Purchasers, Defendants argue

that Dr. Leitzinger’s opinion that common evidence can be used to

demonstrate injury is “fundamentally flawed.”        Defs.’ Mot. to

Exclude Leitzinger 14.   They reason that, in the actual world,

none of the six 9 Brand-Only Purchasers in fact purchased generic

Loestrin 24 – or any other Loestrin product - after it became

available in January 2014.    Id. at 14-15.   At least in part, this

can be attributed to wholesalers choosing not to carry generic

drugs because many of their retailer customers purchase generics

directly from the generic manufacturers. 10      Id. at 14 (citing

Cremieux Report ¶ 69 n.92).


     9 One of the six Brand-Only Purchasers, King Drug Company of
Florence, Inc., went out of business in November 2010, and has
submitted a declaration stating that, considering its business
model, it would have purchased generic Loestrin 24 had it been
available earlier. Leitzinger Rebuttal Report ¶¶ 28-29; Decl. of
Keith Elmore (Nov. 23, 2018), ECF No. 621-25.

     10 This phenomenon is referred to as “generic bypass”.
Following generic entry, some wholesalers’ customers shift their
buying practices to purchase the generic drug directly from generic
manufacturers, thereby “bypassing” the wholesaler.       Leitzinger
Report ¶ 68. As a result, wholesalers may lose volume in their
sales. Id. ¶¶ 68-70.

     The weight of the authority on this issue sides with the DPPs,
and the Court adopts those courts’ reasoning that, consistent with
Hanover Shoe, Inc. v. United Shoe Mach. Corp., 392 U.S. 481 (1968),
purchasers are injured at the point in time they incur the
overcharge. Thus, even if generic bypass may have occurred in a
but-for world, this does not negate injury. See Illinois Brick v.
Illinois, 431 U.S. 720, 724 (1977) (holding that direct purchasers
may recover the full amount of overcharges (citing Hanover Shoe,


                                 13
     In response, the DPPs marshal Dr. Leitzinger’s analysis to

argue that Dr. Cremieux, along with other missteps, “ignores that,

in the but-for world, more generics would have been on the market

earlier, and the years of robust competition would have driven

prices down.”    DPPs’ Opp’n 14.     Also, they contend, even if a jury

determines     there   are    some   uninjured     class     members,   Dr.

Leitzinger’s model allows for the exclusion of those class members

from the aggregate damages calculation.          See Leitzinger Rebuttal

Report ¶ 56.

     The DPPs, through Dr. Leitzinger, have set forth sufficient,

reliable evidence supporting the conclusion that Generic-Only and

Brand-Only     Purchasers    would   have   purchased   cheaper    generic

Loestrin 24 in a but-for world with sustained and robust generic

competition.      See id. ¶¶ 28-29.         While Defendants fashion a

colorable argument on this score, the DPPs have satisfied their

burden to produce a “scientifically sound and methodologically

reliable” opinion.     Ruiz-Troche, 161 F.3d at 85.        It will be up to

the jury to determine which party’s theory wins the day.




392 U.S. at 494)); see also In re Nexium (Esomeprazole) Antitrust
Litig., 296 F.R.D. 47, 55 (D. Mass. 2013) (“Nexium II”)(“The
Supreme Court has ‘long recognized [overcharges] as the principal
measure of damages for plaintiffs injured as customers.’”)
(quoting In re Relafen Antitrust Litig., 218 F.R.D. 337, 344 (D.
Mass. 2003)).


                                     14
            C.    Dr. Leitzinger’s Damages Analysis

      Defendants argue that aggregate damages cannot be accurately

and readily calculated without reliance on individualized inquiry

as to each class member.      Specifically, they take issue with Dr.

Leitzinger’s reliance on unreliable forecasts; failure to account

for   the   effects   of   generic   bypass;    inclusion      of   uninjured

purchasers in his calculation of damages; and disregard for what

Defendants term “key facts.”         Defs.’ Mot. to Exclude Leitzinger

16.

      Dr. Leitzinger’s reliance on pre-launch forecasts of generic

manufacturers does not render his damages analysis unreliable.

Dr. Leitzinger determined that the forecasts were reliable because

the   “internal   documents   were    used,    among   other    things,   for

strategic planning and budgeting, and for production planning[,]”

and, additionally, because they “predicted the same type of market-

wide impact from AB-rated generic competition described in the

literature.”     Leitzinger Report ¶ 33.      It goes without saying that

industry manufacturers have a lot of interest in maintaining the

accuracy of their forecasts, and such forecasts reflect their “own

study of the . . . market and analogous experiences of other

drugs.”     In re Namenda Direct Purchaser Antitrust Litig., 331 F.

Supp. 3d 152, 181-82 (S.D.N.Y 2018) (“Namenda”); see also id. at

182 (“The use of Defendants’ own forecasts to model a but-for world

has been held to be a sound economic methodology.”); In re Solodyn


                                     15
(Minocycline Hydrochloride) Antitrust Litig., No. CV 14-MD-02503,

2017 WL 4621777, at *8-9 (D. Mass. Oct. 16, 2017) (“Solodyn”)

(rejecting   Daubert    challenge   to   Dr.   Leitzinger’s    reliance   on

forecasts in an antitrust pharmaceutical case).               Moreover, Dr.

Cremieux acknowledged that he has no reason to believe that the

twenty-two forecasts Dr. Leitzinger considered were cherry-picked

to skew the analysis in the DPPs’ favor.         See DPPs’ Opp’n Ex. 5 at

94-95, ECF No. 620-5.

     As   discussed    above,   consistent     with   the   Supreme   Court’s

pronouncement in Hanover Shoe, generic bypass does not affect the

DPPs’ damages award.     See In re Niaspan Antitrust Litig., No. 13-

MD-2460, 2015 WL 4197590, at *1 (E.D. Pa. Jul. 9, 2015) (holding

that damages award should not be “offset by the amount of any

purchases . . . that would not have been made in a ‘but for’

world”); In re Lidoderm Antitrust Litig., No. 14-MD-02521-WHO,

2017 WL 679367, at *14 n.21 (Feb. 21, 2017) (“Courts have also

rejected attempts to decrease damages under [a generic bypass]

theory.”); In re Prograf Antitrust Litig., No. 11-md-2242-RZW,

2014 WL 7641156, at *4 (D. Mass. Dec. 23, 2014) (holding that

“reducing damages to plaintiff wholesalers under a bypass defense

is inconsistent with Hanover Shoe”); In re Skelaxin (Metaxalone)

Antitrust Litig., No. 12-md-2343, 2014 WL 2002887, at *4-5 (E.D.

Tenn. May 15, 2014) (“Skelaxin”) (rejecting generic bypass theory

for offsetting damages).


                                    16
      As discussed above, that Dr. Leitzinger’s damages model may

include a purchaser that was uninjured does not render his analysis

unsound.   It is for the jury to determine whether the Generic-Only

and Brand-Only Purchasers were injured, and if so, to what extent;

and if the jury concludes they were not, these subgroups will be

extracted from Dr. Leitzinger’s damages model.         See Leitzinger

Rebuttal Report ¶ 56 (explaining that his models may be adjusted

to respond to various findings by the jury); see also Leitzinger

Report ¶ 67 (noting that, to the extent the Court or jury renders

legal or factual determinations inconsistent with the assumptions

underlying   his   calculations,   an   “adjustment   can   be   readily

incorporated within the class-wide overcharge formulas, and such

an adjustment will be class-wide in nature”).

      Finally, the key facts with which Defendants take issue are

all within the realm of facts the jury may or may not accept during

trial and, accordingly, Defendants’ criticisms go to the weight,

and not the admissibility, of Dr. Leitzinger’s opinion.          However,

the jury is free to accept, based on Dr. Leitzinger’s robust

analysis based on sound methodology, that the actual world was too

tainted by Defendants’ unlawful conduct to give credence to how

prices in this market responded to generic entry.      See DPPs’ Opp’n

14.

      Plaintiffs have satisfied their burden by demonstrating that

Dr. Leitzinger’s opinions and testimony “rest[] on a reliable


                                   17
foundation and [are] relevant to the task at hand.”            Milward, 820

F.3d at 473 (quoting Daubert, 509 U.S. at 597).            Now it is for the

trier of fact to weigh the DPPs’ evidence, with the aid of cross-

examination       and   Defendants’       rebuttal    expert      evidence.

Accordingly, the Court DENIES Defendants’ Motion to Exclude the

Opinions and Testimony of Dr. Leitzinger, ECF No. 570.

III. DPPs’ Motion for Class Certification

     A.    Legal Standard for Class Certification

     To certify a class, the Court “must undertake a ‘rigorous

analysis’ to determine whether” the putative class satisfies each

of the four prerequisites set forth in Rule 23(a) of the Federal

Rules of Civil Procedure:        numerosity, commonality, typicality,

and adequacy of representation.          In re Nexium Antitrust Litig.,

777 F.3d 9, 17 (1st Cir. 2015) (“Nexium III”) (quoting Comcast

Corp. v. Behrend, 569 U.S. 27, 33 (2013); Wal–Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 351 (2011); Gen. Tel. Co. of Sw. v. Falcon,

457 U.S. 147, 161 (1982)).       In addition, the putative class must

also demonstrate that it satisfies one of the requirements set

forth in Rule 23(b), Nexium III, 777 F.3d at 18; in this case, the

putative class argues that “the questions of law or fact common to

class   members    predominate   over    any   questions    affecting   only

individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). To meet this requirement,


                                    18
the putative class must demonstrate “that ‘the fact of antitrust

impact can[] be established through common proof’ and that ‘any

resulting damages would likewise be established by sufficiently

common proof.’”    Nexium III, 777 F.3d at 18 (quoting In re New

Motor Vehicles Can. Exp. Antitrust Litig., 522 F.3d 6, 20 (1st

Cir. 2008) (“New Motor Vehicles”)).

     The Supreme Court has explained that “Rule 23 does not set

forth a mere pleading standard” but rather, a plaintiff “must

affirmatively demonstrate [its] compliance with the Rule.”   Dukes,

564 U.S. at 350.      To do so, a plaintiff has the burden to

demonstrate by a preponderance of the evidence that Rule 23’s

prerequisites to class certification are satisfied.    Nexium III,

777 F.3d at 27.   “Merits questions may be considered to the extent

– but only to the extent – that they are relevant to determining

whether the Rule 23 prerequisites for class certification are

satisfied.”   Amgen Inc. v. Conn. Ret. Plans and Tr. Funds, 133 S.

Ct. 1184, 1195 (2013); see also Comcast, 569 U.S. at 35 (stating

that the Court must determine whether the plaintiff’s burden is

satisfied under Rule 23 “even when that requires inquiry into the

merits of the claim”).

     The DPPs move to certify a class of 47 members, 11 as defined


     11  In the DPPs’ Further Support for Class Certification
Memorandum, they adjust the putative class from comprising 48 to
47 members. DPPs’ Further Supp. for Class Cert. 3 & n.7, ECF No.
621.


                                 19
as:

      All persons or entities in the United States and its
      territories who purchased brand or generic Loestrin 24
      directly from Warner [Chilcott] or Amneal at any time
      during the period from September 1, 2009, through and
      until June 3, 2015, and all persons or entities in the
      United States and its territories who purchased brand
      Minastrin 24 directly from Warner at any time during the
      period from September 1, 2009, through and until March
      14, 2017 (the “Class Period”).

      Excluded from the Class are defendants, and their
      officers,     directors,     management,      employees,
      subsidiaries,   or   affiliates,   and,   all    federal
      governmental entities. Also excluded from the class are
      educational institutions such as universities and
      colleges.

DPPs’ Mem. of Law in Supp. of Mot. for Class Certification (“DPPs’

Mot. for Class Cert.”) 4, ECF No. 518-1.

      B.      Numerosity

      Under    Rule   23(a)(1),   to   certify   a   class,   a   court   must

determine that “the class is so numerous that joinder of all

members is impracticable.”        Fed. R. Civ. P. 23(a)(1).       While there

is no strict minimum number of plaintiffs required to demonstrate

impracticability, there is a general presumption that “if the named

plaintiff demonstrates that the potential number of plaintiffs

exceeds 40, the first prong of Rule 23(a) has been met.”             García-

Rubiera v. Calderón, 570 F.3d 443, 460 (1st Cir. 2009) (quoting

Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)); see also




                                       20
In re Relafen Antitrust Litig., 218 F.R.D. 337, 342 (D. Mass. 2003)

(“Relafen”); Solodyn, 2017 WL 4621777, at *4. 12

     In   determining     whether    joinder     would     be    impracticable,

district courts may consider the following non-exhaustive factors,

in addition to the size of the class:                 “judicial economy, the

claimants’     ability   and      motivation     to    litigate        as   joined

plaintiffs,    the    financial     resources     of    class        members,   the

geographic dispersion of class members, the ability to identify

future claimants, and whether the claims are for injunctive relief

or for damages.”     In re Modafinil Antitrust Litig., 837 F.3d 238,

253 (3d Cir. 2016), as amended Sept. 29, 2016 (“Modafinil”) (citing

5 Moore’s Federal Practice § 23.22; 5 Newberg on Class Actions

§ 3.12); accord Solodyn, 2017 WL 4621777, at *4 (“The Court may

also take into account such ‘subjective factors’ as the ‘geographic

location of proposed class members, the nature of the action, and

matters   of     judicial      economy.’”       (quoting        In     re   Nexium

(Esomeprazole) Antitrust Litig., 296 F.R.D. 47, 52 (D. Mass. 2013)

(“Nexium II”)).      Moreover, “courts have certified smaller classes

in   generic   suppression     cases    where    judicial       economy     favors




     12As a general matter, a class of 20 or fewer tends to carry
the presumption that it is not sufficiently numerous; a class of
41 or more carries a presumption that it is sufficiently numerous;
and “[c]lasses with between 21 and 40 members are given varying
treatment,” depending on the facts of the specific case.
Modafinil, 837 F.3d at 250 (quoting 5 James Wm. Moore, et al.,
Moore’s Federal Practice § 23.22)).


                                       21
proceeding as a class action.”          Solodyn, 2017 WL 4621777, at *4

(citing Nexium II, 296 F.R.D. at 53 (certifying class of twenty-

four or twenty-nine); Dale Elecs., Inc. v. R.C.L. Elecs., Inc., 53

F.R.D. 531, 535-36 (D.N.H. 1971) (certifying class of thirteen)).

     The DPPs contend they satisfy the numerosity requirement

under Rule 23, arguing that their proposed class comprises forty-

seven members, for which they have adduced common evidence of

injury, and that joinder would be impractical.           DPPs’ Mot. for

Class Cert. 20-21; Reply in Further Supp. of Direct Purchaser Class

Pls.’ Mot. for Class Certification (“DPPs’ Further Supp. for Class

Cert.”) 3 & n.7.    Defendants counter that, at most, the DPPs’ class

is made up of 16 members.         Defs.’ Opp’n to Class Cert. 11-12.

First, they argue that 27 members of the proposed class (viz., the

Brand-Only and Generic-Only Purchasers) must be excluded because

they lack standing and/or a plausible claim of injury-in-fact.

Id. at 12.     Second, they argue that nine putative class members

(or five more 13) must be consolidated because they are no longer

stand-alone companies, but rather corporate affiliates of other

class members.     Id.

          1.      Generic-Only and Brand-Only Purchasers

     Defendants    argue   that   the    Generic-Only   Purchasers   lack

antitrust standing under Illinois Brick v. Illinois, 431 U.S. 720,


     13Four of these overlap with parties that Defendants allege
have no direct injury. Defs.’ Opp’n to Class Cert. 19.


                                    22
724 (1977), and its progeny, because they never directly purchased

brand or generic Loestrin 24 and/or Minastrin from Defendants

during the class period.       Defs.’ Opp’n to Class Cert. 13-17.

Illinois Brick, however, is inapposite.         See Phillip E. Areeda &

Herbert   Hovenkamp,    Antitrust   Law:   An   Analysis   of   Antitrust

Principles and Their Application ¶ 347 (3d & 4th eds. 2019 Cum.

Supp.).   Illinois Brick holds that an indirect purchaser – one who

purchases product from a defendant’s customer rather than the

defendant itself (like an End-Payor Plaintiff in this case) – may

not recover antitrust damages under federal antitrust law.           431

U.S. at 724.   But these Generic-Only Purchasers did not purchase

indirectly – or otherwise - from Defendants. 14

     Instead, the DPPs’ theory of injury for the Generic-Only

Purchasers is that Defendants, by delaying and suppressing generic

competition, caused the Generic-Only Purchasers to pay more for

generic Loestrin from non-Defendant Amneal than they would have

absent Defendants’ anticompetitive conduct.         Leitzinger Rebuttal

Report ¶ 25.   To this point, the DPPs offer evidence of class-wide

injury, including:     studies observing that generic prices decline

after generic entry; business planning documents of Defendants and


     14Indeed, but for the no-authorized-generic agreement between
Warner Chilcott and Watson, the DPPs’ theory posits, Generic-Only
Purchasers would have made their generic purchases directly from
Warner Chilcott. Only because Warner Chilcott had agreed not to
market an authorized generic did generic purchasers need to look
elsewhere. DPPs’ Further Supp. for Class Cert. 13, 15-16.


                                    23
Loestrin 24 generic manufactures predicting that inter-generic

competition would lower prices; and the actual experience of class

savings once the first generic entered the market, with additional

savings as competition increased.           Leitzinger Report ¶¶ 9(a), 29,

39, 49, 60.

        The Generic-Only Purchasers also have established that they

have antitrust standing under the considerations set forth by the

Supreme Court and enumerated by the First Circuit as:

     (1) the causal connection between the alleged antitrust
     violation and harm to the plaintiff; (2) an improper
     motive; (3) the nature of the plaintiff’s alleged injury
     and whether the injury was of a type that Congress sought
     to redress with the antitrust laws . . .; (4) the
     directness with which the alleged market restraint
     caused the asserted injury; (5) the speculative nature
     of the damages; and (6) the risk of duplicative recovery
     or complex apportionment of damages.

Sullivan v. Tagliabue, 25 F.3d 43, 46 (1st Cir. 1994) (citing

Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of

Carpenters, 459 U.S. 519, 537-45 (1983)).              As to the first three

factors, Dr. Leitzinger’s analysis plainly demonstrates that the

overcharges     incurred   by    the   Generic-Only     Purchasers      were    the

result    of   Defendants’      unlawful    conduct    aimed    at   suppressing

generic    competition;    an    inference    can     readily   be    drawn    that

Defendants intended both to suppress generic competition and to

cause    prices   to   increase     market-wide;       and   the     Generic-Only

Purchasers’ injury (overcharges from an anticompetitive scheme) is

the type the Sherman Act intends to redress.


                                       24
       The crux of Defendants’ argument is that their alleged conduct

did not directly cause the Generic-Only Purchasers’ injury and,

therefore, the damages calculation would be too speculative.                        But

the Court is unconvinced.            Defendants’ alleged unlawful conduct is

plainly   the      proximate     cause      of   the     Generic-Only   Purchasers’

alleged antitrust injury.             While Amneal could have charged less

for generic Loestrin 24 than the market would have dictated absent

robust and sustained generic competition, where Defendants have

foreclosed an entire market from additional generic competition,

this   purported        break   in   causation      is   not   sufficient     to   save

Defendants from liability.            See Areeda & Hovenkamp, Antitrust Law

¶ 347 (“[W]e should allow recovery by the umbrella plaintiff

purchasing the ‘self-same’ product the defendants sold in the same

clearly defined . . . market.”).                    The Generic-Only Purchasers’

alleged injuries are “the direct result of the asserted antitrust

violation    –    they    allege     they    paid    higher    prices   for   generic

[Loestrin    24]    because      Defendants       intentionally    restricted      and

manipulated generic competition.”                See Namenda, 331 F. Supp. 3d at

213; see also In re Lower Lake Erie Iron Ore Antitrust Litig., 998

F.2d 1144, 1168-69 (3d Cir. 1993) (stating, in a market-exclusion

case, where there are “no missing links in the causation chain,”

plaintiffs       have     standing);        Modafinil,     837   F.3d    at    264-65

(permitting recovery in a pharmaceutical antitrust case where

defendants have engaged in “market exclusion, as it concerns


                                            25
conduct that prevents a competitive market from forming at all”);

Solodyn, 2017 WL 4621777, at *10 (certifying a class in a reverse

payment and product hop case that included generic purchasers).

But see Mid–West Paper Prods. Co. v. Cont’l Grp., 596 F.2d 573,

583-84 (3d Cir. 1979) (holding that a non-conspiring competitor of

a defendant supplier did not have antitrust standing because of

the “tenuous line of causation between [the] defendants’ price-

fixing and the prices paid by [the plaintiff]”).

     And, finally, as to the sixth consideration, the Generic-Only

Purchasers, as direct purchasers vis-à-vis Amneal, do not present

issues of “apportionment” or “burdens of duplicative recovery,” in

the way indirect purchasers may.      Areeda & Hovenkamp, Antitrust

Law ¶ 347. 15   The Generic-Only Purchasers are the only purchasers

in a position to prove injury and recover damages for the alleged


     15 This Court respectfully disagrees with the conclusion
reached on this issue in Skelaxin, 2014 WL 2002887, at *11. There,
the court held that the plaintiffs did not have standing to pursue
antitrust damages for “generic overcharges”. Id. at *1, 11. It
reasoned that the causal connection between the defendant’s
alleged antitrust violation and the plaintiff-generic purchaser’s
harm was too attenuated. See id. at *11 (citing In re Vitamins
Antitrust Litig., No. 99CIV5134, 2001 WL 855463, at *4 (D.D.C.
July 2, 2001)). Moreover, the Court reasoned that, because it was
satisfied that the defendants did not intend the plaintiff’s harm,
they had not satisfied the standing inquiry set forth by the
Supreme Court in Assoc. Gen. Contractors of Cal., Inc., 459 U.S.
at 537-45.    Skelaxin, 2014 WL 2002887, at 8-9.        The Court,
consistent with its reading of Areeda & Hovenkamp, concludes that
in a market exclusion case like the one at bar, as opposed to a
price fixing case, intervening pricing decisions of the non-
defendant manufacturer do not require the same level of searching
inquiry into causation.


                                 26
overcharges on their purchases of generic Loestrin 24 from Amneal

during the class period under federal antitrust law.

             2.     Corporate Subsidiaries

     Defendants also argue that nine putative class members should

not be treated as separate entities for purposes of the numerosity

analysis because other members of their corporate families are

also direct purchasers.        Defs.’ Opp’n to Class Cert. 19-20.         This

argument     gets    no    traction.        The   entities     are   separately

incorporated companies, are separately listed in Warner Chilcott’s

transactional sales data, and are distinct from their corporate

affiliates.       DPPs’ Further Supp. for Class Cert. Exs. 37-44.

Because they each suffered independent injury, as reflected in

their     separately      tracked   purchases     of   brand   and/or   generic

Loestrin 24, they are separate for purposes of this analysis.               See

Solodyn, 2017 WL 4621777, at *4; Namenda, 331 F. Supp. 3d at 207;

Celebrex, 2017 WL 3669604, at *8.

     Defendants’ remaining attempts to exclude the Generic-Only

Purchasers and the Brand-Only Purchasers 16 are intertwined with

their attacks on Dr. Leitzinger’s methodology and analysis, as




     16 Defendants argue that the Brand-Only Purchasers should be
excluded from the class because there is no proof that they would
have purchased generic Loestrin had it been available. See Defs.’
Opp’n to Class Cert. 17-18.    For the reasons stated above, see
supra Part II.B. (discussing this argument in connection with
Defendants’ Motion to Exclude Dr. Leitzinger’s Expert Report),
this argument fails.


                                       27
well as on whether the DPPs have established that common issues

predominate under Rule 23(b).         As discussed in more detail above

and below, the Court concludes that all forty-seven members are

properly included in this class, and thus, the class presumptively

satisfies Rule 23(a)(1)’s numerosity requirement.            García-Rubiera,

570 F.3d at 460.      Moreover, the Court is further satisfied that

joinder is impracticable after considering the non-exhaustive list

of considerations, especially judicial economy; the class members’

incentives to bring suit individually against their supplier(s);

and the geographic dispersion of class members.           See Solodyn, 2017

WL 4621777, at *4 (citing Nexium II, 296 F.R.D. at 52).                   Thus,

Rule 23(a)(1) is satisfied.

      C.     Commonality

      Under Rule 23(a)(2), “[c]ommonality requires the plaintiff to

demonstrate    that   the    class   members     ‘have   suffered   the   same

injury[.]’”     Dukes, 564 U.S. at 349–50 (quoting Falcon, 457 U.S.

at   157).     A   plaintiff’s   “claims     must   depend   upon   a   common

contention . . . .”         Id. at 350.      And, “that common contention

. . . must be of such a nature that it is capable of classwide

resolution — which means that determination of its truth or falsity

will resolve an issue that is central to the validity of each one

of the claims in one stroke.”              Id.   The Court concludes that

commonality under Rule 23(a)(2) is easily met for this putative

class.     Each putative class member alleges that Defendants caused


                                      28
overcharges by engaging in an anticompetitive scheme to delay and

suppress generic competition.

     D.     Typicality and Adequacy

     Under Rule 23(a)(3), a court may certify a class only where

“the claims or defenses of the representative parties are typical

of the claims or defenses of the class[.]”         Fed. R. Civ. P.

23(a)(3). Courts have noted some uncertainty as to the independent

significance of Rule 23’s typicality requirement.    See 7A Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1764 (rev. 4th ed. 2018).     “[M]any courts have found typicality

if the claims or defenses of the representatives and the members

of the class stem from a single event or a unitary course of

conduct, or if they are based on the same legal or remedial theory.”

Id. (citations omitted).    Other courts have used Rule 23(a)(3) “to

screen out class actions in which the legal or factual position of

the representatives is markedly different from that of other

members of the class even though common issues of law or fact are

present.”    Id.   (citations omitted).

     Moreover, Rule 23(a)(4) provides for certification only where

“the representative parties will fairly and adequately protect the

interests of the class.”     Fed. R. Civ. P. 23(a)(4).   The moving

party is tasked with demonstrating that “the interests of the

representative party will not conflict with the interests of any

of the class members . . . .”    Andrews v. Bechtel Power Corp., 780


                                  29
F.2d   124,    130   (1st    Cir.      1985).     But   interests   need    not   be

identical; only fundamental conflicts that “go to the heart of the

litigation prevent a plaintiff from meeting the Rule 23(a)(4)

adequacy requirement.”            Matamoros v. Starbucks Corp., 699 F.3d

129, 138 (1st Cir. 2012).

       Defendants argue that the DPPs do not satisfy Rule 23’s

typicality and adequacy of representation prerequisites.                     Defs.’

Opp’n to Class Cert. 27-34.              Specifically, Defendants challenge

the    DPPs’   class       representative       Ahold   USA,    Inc.’s    (“Ahold”)

typicality and ability to adequately represent the class on the

basis that:      Ahold has no stake in the product hop allegations;

Ahold’s partial assignment from McKesson only gives it an interest

in proving a generic entry date back to March 2011, while other

class members’ interest reaches back to September 2009; Ahold’s

purchasing habits are affected differently by the entry of generic

products because it is a retailer and not a wholesaler; and Ahold

is the only member of the class with an assignment.                      Id. at 27-

29.

       Here, as noted above, the putative class members’ claims

plainly stem from a unitary course of conduct.                  Ahold’s status as

a retailer with an assignment does not render its interest in

pursuing these claims “markedly different.”                    See Modafinil, 837

F.3d at 251 (holding that, “no matter how intuitively appealing

this   argument      may    be,   it    lacks   legal   support”    and    “partial


                                          30
assignees are appropriately considered to be members of a class”);

Meijer, Inc. v. Warner Chilcott Holdings Co. III, 246 F.R.D. 293,

296 (D.D.C. 2007) (noting that the defendants, including Warner

Chilcott, admitted that “an assignee stands in the shoes of his

assignor, deriving the same but no greater rights and remedies

than the assignor then possessed.” (quoting Fox–Greenwald Sheet

Metal Co. v. Markowitz Bros., 452 F.2d 1346, 1358 n.69 (D.C. Cir.

1971)).     Moreover, the assignment gives Ahold a stake in the

product hop allegations and purchases of Minastrin 24, as it

encompasses “claims [that] relate to those acts alleged against

Warner    Chilcott   in”   litigation    “to   recover   allegedly   illegal

overcharges imposed on purchasers of Loestrin 24.”            Defs.’ Opp’n

to Class Cert. Ex. 4; see also DPPs’ Further Supp. for Class Cert.

64; DPP Compl. ¶¶ 257-96 (setting forth product hop allegations).

     Establishing an earlier generic entry date is also plainly in

Ahold’s interest: the earlier the entry date for generic Loestrin,

“the longer the delay period established, the sooner generic

competition ensues, and the lower prices would have been at the

start of Ahold’s assignment and at the time of Ahold’s direct

purchases of generic Loestrin 24.”         DPPs’ Further Supp. for Class

Cert. 68.    Ahold has already filed a Third Amended Complaint that

covers the full class period (back to 2009), see DPP Compl. ¶ 297,

and it has filed expert reports addressing and seeking damages for

the full class period.      See Leitzinger Report ¶ 5 n.4.       In blunt,


                                    31
strategic terms, counsel for the DPPs explained that it is in

Ahold’s individual interest to pursue the whole claim period

“[b]ecause   the   bigger   the   claim,   the   bigger   the   leverage   on

[Defendants] and hopefully the bigger the settlement [the DPPs

will] try to get out of them before we go to trial or while we’re

in trial”.   DPP Hr’g Tr. 95:8-12.         The Court sees how this would

be motivating.

     In sum, the Court concludes that Ahold’s claims and defenses

are typical of the class and is confident Ahold will fairly and

adequately protect the interests of the class.            Its status as a

retailer pursuing claims with an assignment does not render it

“markedly different” from the other class members, does not create

a conflict with the class, and does not impair its ability to

adequately represent the putative class.          Indeed, Ahold has been

named class representative in many pharmaceutical antitrust class

actions, and no court has ever found Ahold to be atypical or

inadequate due to its status as an assignee or for any other

reason. See, e.g., Solodyn, 2017 WL 4621777; Nexium II, 296 F.R.D.

47; Meijer, Inc., 246 F.R.D. 293.            Ahold satisfies Rule 23’s

typicality and adequacy requirements.

     E.   Rule 23(b)(3)

     As stated above, the DPPs seek certification under Rule

23(b)(3), which requires a putative class to demonstrate that “the

questions of law or fact common to class members predominate over


                                    32
any questions affecting only individual members . . . .”           Fed. R.

Civ. P. 23(b)(3).       This “inquiry tests whether proposed classes

are    sufficiently      cohesive     to    warrant    adjudication        by

representation.”    Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 623

(1997).    To    meet   this   requirement,   the   putative    class    must

demonstrate     “that   ‘the   fact   of   antitrust   impact    can[]    be

established through common proof’ and that ‘any resulting damages

would likewise be established by sufficiently common proof.’”

Nexium III, 777 F.3d at 18 (quoting New Motor Vehicles, 522 F.3d

at 20)).      “An individual question is one where members of a

proposed class will need to present evidence that varies from

member to member, while a common question is one where the same

evidence will suffice for each member to make a prima facie showing

[or] the issue is susceptible to generalized, class-wide proof.”

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)

(internal quotation marks omitted).

           1.    Predominance: Common Proof of Injury-in-Fact

      In order to satisfy Rule 23(b)(3)’s predominance requirement,

the DPPs must “include some means of determining that each member

of the class was in fact injured.”         New Motor Vehicles, 522 F.3d

at 28; see also In re Asacol Antitrust Litig., 907 F.3d 42, 51

(1st Cir. 2018) (“Asacol”) (“Proof of injury, also called ‘injury-

in-fact,’ is a required element of a plaintiff’s case in an action

such as this one.” (quoting New Motor Vehicles, 522 F.3d at 19


                                      33
n.18).   At this stage, “plaintiffs must only show that ‘antitrust

impact is capable of proof at trial through evidence that is common

to the class rather than individual members.”                    Nexium III, 777

F.3d at 24 n.20 (quoting In re Hydrogen Peroxide Antitrust Litig.,

552 F.3d 305, 311 (3d Cir. 2008)).

       DPPs’ common theory of injury is that “every Class member

would have purchased at least some lower-priced generic Loestrin

[24] instead of higher-priced branded Loestrin 24, Minastrin 24 or

generic Loestrin 24 that it did buy.”               DPPs’ Mot. for Class Cert.

16 (quoting Leitzinger Report ¶ 50).                 Accordingly, in order to

prevail on their motion for class certification, the DPPs must

satisfy the Court that Dr. Leitzinger’s model demonstrates, using

common evidence, that each of the DPPs would have substituted some

of their purchases of brand Loestrin 24 or Minastrin from Warner

Chilcott, or generic Loestrin 24 from Amneal, for cheaper generic

Loestrin   24    but   for    Defendants’      allegedly     unlawful      generic

suppression efforts.

       Defendants, in turn, argue that individualized inquiry is

required   for   twenty-seven      of   the    forty-eight       members   of   the

proposed class to determine injury-in-fact.               Defs.’ Opp’n to Class

Cert. 3.    They take issue, specifically, with Dr. Leitzinger’s

model establishing injury-in-fact for the Generic-Only and Brand-

Only   Purchasers.      Id.   at   3-4.      They   say   that   Dr.   Leitzinger

improperly relies on aggregate trends and averages that do not


                                        34
account properly for the facts of this case and hide the need for

individualized inquiry.       Id. at 36.

             a.     Assumptions Regarding Early Minastrin Entry and an
                    Authorized Generic

     Defendants challenge Dr. Leitzinger’s assumptions relating to

whether Warner Chilcot would have launched Minastrin 24 earlier

and/or an authorized generic in the but-for world.           Defs.’ Opp’n

to Class Cert. 37-39; Cremieux Report ¶¶ 101-04. 17 But as discussed

above, Dr. Leitzinger’s sound methodology and analysis cannot be

otherwise faulted for accepting reasonable assumptions supported

by Plaintiffs’ other experts and fact witnesses.           See supra Part

II.A.     Whether   Warner   Chilcott   would   have   launched   Minastrin

earlier and/or whether Warner Chilcott would have launched an

authorized generic if generics had entered earlier goes to the

heart of the merits of this case and is a classic fact question

best suited for decision by a jury.        See Solodyn, 2017 WL 4621777,

at *10 (holding that whether the product hop led the plaintiffs to

purchase more of the expensive brand product over the cheaper

generic product was a fact question for the jury, not to be




     17 For what it’s worth, as the kids say, Dr. Leitzinger has
now performed, in response to Defendants’ criticisms, the
calculations necessary for jury findings that the product hop was
lawful, that the product hop was unlawful, and that the product
hop occurred six months before a non-delayed Watson generic entry.
See Leitzinger Report ¶¶ 62-65; Leitzinger Rebuttal Report ¶¶ 35-
41.


                                    35
determined on class certification).

            b.      Brand-Only Purchasers

     Defendants argue that the DPPs cannot demonstrate that the

Brand-Only Purchasers incurred overcharges, because they did not

purchase generic Loestrin 24, even after it became available.

Defs.’ Opp’n to Class Cert. 17-18.              The DPPs counter that Dr.

Leitzinger’s     analysis    clearly    demonstrates      that   most   brand

purchases    would    have   been   converted     to   generic   Loestrin   24

purchases after generic entry.          This, coupled with evidence that

the Brand-Only Purchasers are wholesalers in the business of

responding to their retail customers’ demands, is strong evidence

that most Brand-Only Purchasers would have converted at least one

brand prescription into a generic prescription in the but-for

world.     See DPPs’ Further Supp. for Class Cert. 33; Leitzinger

Rebuttal Report ¶ 29.

     The    Court    acknowledges    that   the    Brand-Only    Purchasers’

failure to purchase generic Loestrin 24 once it was available

“casts doubt on the fact that these entities would have purchased

the generic earlier had it been available to them[;]” however,

Defendants have not earned “the benefit of the doubt when the very

reason we cannot know the answer to that question is because of

their alleged wrongdoing.” Namenda, 331 F. Supp. 3d at 209 (citing

In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 689

(2d Cir. 2009)). The Court reiterates the discussion on this score


                                       36
in relation to Defendants’ Motion to Exclude Dr. Leitzinger’s

Report.    See supra Part II.B.        The Court is fully satisfied that

Dr. Leitzinger’s report and testimony establish that the Brand-

Only Purchasers each likely would have purchased at least a single

prescription of generic Loestrin 24 during the class period in a

market with robust, sustained generic competition, given their

business interests in meeting their customers’ demand.                As noted

above, it will be for the jury to decide whether Dr. Leitzinger’s

theory wins the day, in whole or in part; but for present purposes

– class certification – his theory more than suffices.

            c.    Generic-Only Purchasers

     Defendants further argue that there is no common proof of

injury    for   the   Generic-Only     Purchasers,    and   thus,    individual

issues predominate.        Defs.’ Opp’n to Class Cert. 39.           Twenty-one

of the putative class members purchased generic Loestrin 24 from

non-defendant     generic    manufacturer    Amneal    and    made    no   brand

Loestrin 24 purchases from Defendants. Defs.’ Opp’n to Class Cert.

13, 39.    The DPPs allege that Defendants’ conduct created market

conditions that allowed other sellers, like generic-manufacturer

Amneal, to charge higher prices than the market would have allowed

absent    the   unlawful    conduct.     Leitzinger    Report    ¶   49.     Dr.

Leitzinger’s model demonstrates that purchasers obtained greater

discounts relative to brand WAC as more generics entered the

market.    Leitzinger Rebuttal Report ¶¶ 25-27.              In reaching this


                                       37
conclusion, Leitzinger relies upon economic literature regarding

sustained generic entry; Defendants’ and generic manufactures’ own

forecasts;   market-wide      sales      data       showing   that    prices     fell

substantially when generic entry finally occurred; and evidence

that class members supply brand and generic Loestrin 24 to a broad

cross-section of customers.         DPPs’ Further Supp. for Class Cert.

19-20 (citing Leitzinger Report ¶¶ 28-52).

       Defendants retort that branded generics compete differently

than    generics     generally     and        the    actual   data        demonstrate

“meaningful variation in generic prices and no common injury-in-

fact/impact as to” the Generic-Only Purchasers.                   Defs.’ Opp’n to

Class Cert. 39-42.         First, Defendants argue that the price for

generic   Loestrin    24    did   not    uniformly      decline      as    additional

generics entered the market.            Instead, “the average prices paid

for the generic products continued to vary” as generic competition

became more robust later in the class period.                 Id. at 40 (quoting

Cremieux Report ¶ 41 & Ex. 5).

       But the DPPs do not dispute that the generic Loestrin 24

market did not respond in unison as additional generics entered.

To the contrary, Dr. Leitzinger’s methodology incorporates the

“variation across Class members in the actual prices they paid and

in the prices they would have paid”, providing averages that

“correctly summarize the combined effects of all of these Class

members in a single classwide overcharge measure.”                        Leitzinger


                                         38
Rebuttal Report ¶ 45. As discussed throughout, aggregating damages

in this way is well accepted.

       Second, Defendants argue that the data reveal that generic

purchasers showed brand loyalty to their branded generics and did

not just shift to the cheapest option.           Defs.’ Opp’n to Class Cert.

41.    But this does not undercut DPPs’ allegation that Generic-Only

Purchasers      would   have   paid   less    for    the    generics   they    were

purchasing.     Dr. Leitzinger’s model demonstrates that Generic-Only

Purchasers would have paid less for their purchases in a but-for

world with robust, sustained generic competition; it does not

purport    to   show    that   they   shifted       to   the    cheapest   generic

available.      Leitzinger Rebuttal Report ¶¶ 25-27.

       Third, Defendants point to individual data suggesting that

some purchasers that bought generic Loestrin 24 from Amneal did

not pay less once additional generic manufactures entered.                  Defs.’

Opp’n to Class Cert. 42.         Defendants’ analysis, however, focuses

in on the actual price a few months following generic entry with

two and three generic competitors on the market, thereby failing

to consider the effect of sustained, robust generic competition.

Leitzinger Rebuttal Report ¶¶ 9-12.           In particular, Dr. Leitzinger

explains, the effects of manufacturer price concessions (viz.,

chargebacks and rebates) are often recorded in the data later than

the original sale transitions.          Id.     As a result, Dr. Cremieux’s

data    arguably   overstates     generic     prices       by   understating   the


                                       39
generic discounts.       Id.; see also id. ¶ 13 (noting that some of

the pricing data used by Dr. Cremieux did not provide any data on

manufacturer price concessions).        To combat this concern, Dr.

Leitzinger   uses    a    combination   of   transactional   data   and

manufacturers’ forecasts to predict prices in the but-for world.

Leitzinger Report ¶ 27; see also id. ¶ 61; Table 1, Leitzinger

Rebuttal Report (calculating discount off WAC with one through

five generic entrants in the market).        At trial, the jury will

sort out the details, but for now, the Court is satisfied that the

DPPs have evidence common to the class that the Generic-Only

Purchasers sustained injury-in-fact.

     In sum, the DPPs have sufficiently shown that damages may be

“demonstrated by a ‘common methodology’ applicable to the class as

a whole.” In re Nexium (Esomeprazole) Antitrust Litig., 297 F.R.D.

168, 182 (D. Mass. 2013) (“Nexium I”), aff’d sub nom. Nexium III,

777 F.3d 9 (quoting Comcast 569 U.S. at 30)).         While it may be

borne out through the evidence at trial that there are a couple

uninjured members of the DPP class, it would be a “very small

absolute number of class members . . . picked off in a manageable,

individualized process at or before trial.”       Asacol, 907 F.3d at

53-54.   The prospect that a handful of identifiable class members

may be uninjured is not a barrier to class certification.      Cf. id.

(holding that class should not be certified in pharmaceutical

antitrust case where “any class member may be uninjured, and there


                                   40
are apparently thousands who in fact suffered no injury”).

            2.    Predominance: Common Proof of Damages

     Rule 23(b)(3) carries with it the additional requirement that

a putative class demonstrate that damages can be calculated on a

class-wide basis.      Comcast, 569 U.S. at 35.           The damages model

must be “consistent with [the putative class’s] liability case,”

id.; that is, “the defendants cannot be held liable for damages

beyond the injury they caused.”        Nexium III, 777 F.3d at 18.        That

said, “it is well-established that ‘[t]he individuation of damages

in consumer class actions is rarely determinative under Rule

23(b)(3).’”      Id. at 21 (quoting Smilow v. Sw. Bell Mobile Sys.,

Inc., 323 F.3d 32, 40 (1st Cir. 2003)).               Rather, “where . . .

common questions predominate regarding liability, . . . courts

generally find the predominance requirement to be satisfied even

if individual damages issues remain.”            Id. (quoting Smilow, 323

F.3d at 40).

     In   his    Declaration    and   Rebuttal   Report,     Dr.   Leitzinger

establishes a “formulaic approach to class-wide overcharges [that]

does not require individualized analysis for each Class member.”

Leitzinger Report ¶ 67.          Dr. Leitzinger develops a benchmark

demonstrating (1) the prices that direct purchasers would have

paid in a but-for world, and (2) the number of Loestrin 24 and

Minastrin   24    purchases    that   would   have    instead   been   generic

Loestrin 24 purchases in a but-for world.            Id. ¶¶ 54, 57, 62.   This


                                      41
allows him to calculate overcharges or, the “difference between

the amounts actually paid for [generic and brand] Loestrin 24

. . . and Minastrin 24, and the amounts that would have been paid

absent illegal conduct.”          Leitzinger Report ¶ 57.

       Dr.     Leitzinger’s       approach      to     calculating       class-wide

overcharges using evidence common to the class involves: (1) using

generic manufacturers’ own forecasts predicting the effect of

genetic      Loestrin   24    entry,   along    with    the   literature    on    the

pharmaceutical industry, to calculate a generic entry rate, id.

¶¶ 58-59; (2) using pricing data from the actual experience of

generic Loestrin 24 entry, coupled with the forecasts from generic

Loestrin 24 manufacturers to calculate the discount off the brand

price (i.e., discount off WAC) that would have been available in

a but-for world, id. ¶¶ 60-61; (3) calculating the but-for volumes

of Loestrin 24, Minastrin 24, and generic Loestrin 24 using generic

penetration rates over time applied to actual purchase volumes

over   time,    id.     ¶¶    62-64;   and    (4)    multiplying   the    per    unit

overcharge by the actual sales volume to determine the aggregate

class-wide overcharges incurred by the DPPs, id. ¶ 66, Table 1.

Importantly, Dr. Leitzinger’s calculations can be adjusted to

account for whichever (if any) anticompetitive conduct the jury

finds Defendants liable for, as well as when and how many generic

competitors would have entered earlier in the but-for world.                     Id.

¶¶ 26, 66, 71-72.            He further notes that additional adjustments


                                         42
could be made to account for additional or different determinations

altering the calculations used in his model (e.g., generic entry

dates).      Id. ¶ 67.

       Defendants contend that the DPPs, using Dr. Leitzinger’s

methodology and analysis, fail to establish that “damages are

capable of measurement on a classwide basis.”               Defs.’ Opp’n to

Class Cert. 43 (quoting Comcast, 569 U.S. at 34-35).               They argue

that   Dr.    Leitzinger’s   model   is    “highly   aggregated”    and   thus

inaccurate and unreliable; it ignores Brand-Only and/or Generic-

Only Purchasers that may not be injured; and it fails to separate

out overcharges from the alleged generic delay and the alleged

product hop.      Id. at 43-45.      In addition, they continue to take

issue with Dr. Leitzinger’s assumptions regarding Minastrin entry

and his failure to account for decreased volume caused by generic

bypass in his damages calculation.          Id. at 45-47.

       Most of these arguments have been addressed above at length.

As stated, the DPPs have satisfied the Court that Dr. Leitzinger’s

analysis is based on sound and reliable methodology.                For this

reason, the Court is satisfied that Dr. Leitzinger’s damages model

does not ignore uninjured purchasers, nor does it improperly assume

facts about the Minastrin entry. Moreover, as discussed, see supra

Part II.C., the Court sides with the weight of authority in holding

that a direct purchasers’ damages model need not — and, indeed,

should not — offset its damages calculation with any anticipated


                                      43
decrease in volume that may have occurred in a but-for world due

to changes in buying practices.

     Moreover,      the   Court     rejects    Defendants’      plaint   that     Dr.

Leitzinger’s aggregated model of damages is unreliable.                       In an

attempt    to   undermine       Dr.    Leitzinger’s       model,   Dr.    Cremieux

disaggregated Dr. Leitzinger’s calculations and determined that it

yielded    purchases      of   Minastrin      for    class   members   that     never

purchased Minastrin and, when the disaggregated overcharges were

added back together for one but-for scenario, the result was $56

million less than Dr. Leitzinger’s class-wide estimate of $625.2

million.     Defs.’ Opp’n to Class Cert. 44; see also Leitzinger

Rebuttal Report ¶ 43.          Dr. Leitzinger’s methodology, as discussed

above, involves calculating class-wide averages (including those

of actual prices paid, but-for generic penetration rates, but-for

brand prices, and but-for generic prices) and plugging them into

his aggregate overcharge model.            The output is a “single classwide

overcharge measure.”           Id. ¶ 45.            This methodology is widely

accepted and does not purport to calculate individual damages for

any one purchaser.         See, e.g., Solodyn, 2017 WL 4621777, *9-10

(certifying     a   class      of     direct    purchasers     based     upon    Dr.

Leitzinger’s aggregated damages model).                But it is nonsensical to

disaggregate the model by taking the class-wide averages for

certain measures and applying them to each class member.

     This is easily illustrated by considering the application of


                                         44
the average generic penetration rate to Generic-Only Purchasers.

By definition, Generic-Only Purchasers should have a one-hundred-

percent generic penetration rate in the actual and but-for worlds.

Leitzinger Rebuttal Report ¶ 47.           If one were to disaggregate Dr.

Leitzinger’s model and apply the average generic penetration rate

to the Generic-Only Purchasers, it results in the assignment of

Minastrin 24 purchases to class members who never purchased a brand

product.    Id.     The Court remains confident in Dr. Leitzinger’s

model sufficient to send it to a jury — indeed, Dr. Cremieux’s

alternative calculation, even with its weaknesses, produced a

total overcharge damages number that is only 9% lower than Dr.

Leitzinger’s.      Id. ¶ 44.

     The    DPPs   have   satisfied   the    Court   that   “damages   may   be

demonstrated by a ‘common methodology’ applicable to the class as

a whole.”    See Solodyn, 2017 WL 4621777, at *10 (quoting Nexium I,

297 F.R.D. at 182) (internal quotation omitted).

            3.     Superiority

     To earn certification, a putative class must establish that

a class action is “superior to other available methods for fairly

and efficiently adjudicating the controversy.”              Fed. R. Civ. P.

23(b)(3).    In undertaking this analysis, the Court examines four

factors:

     (A) The class members’ interests in individually
     controlling the prosecution or defense of separate
     actions; (B) the extent and nature of any litigation


                                      45
      concerning the controversy already begun by or against
      class members; (C) the desirability or undesirability of
      concentrating the litigation of the claims in the
      particular forum; and (D) the likely difficulties in
      managing a class action.
Id.

      Defendants do not seriously dispute that superiority is met

here, but rather regurgitate their arguments that joinder is not

impracticable and common issue do not predominate.      See Defs.’

Opp’n to Class Cert. 48-50.   The Court disagrees, for the reasons

stated above, and concludes that a class action is the superior

method for fairly and efficiently adjudicating this matter.      With

that, the DPPs have carried their burden in establishing that their

proposed class should be certified under Rule 23(a)(1) and (b)(3)

under the Federal Rules of Civil Procedure.

IV. Conclusion

      For the reasons stated above, the DPPs’ Motion for Class

Certification (ECF No. 513) is GRANTED and Defendants’ Motion to

Exclude (ECF No. 570) is DENIED.     The Court further APPOINTS as

class representative Ahold USA, Inc., and APPOINTS Hagens Berman

Sobol Shapiro LLP, Berger & Montague, P.C., Faruqi & Faruqi LLP,

and Kessler Topaz Meltzer & Check LLP as Co-Lead Counsel for the




                                46
DPP Class.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: July 2, 2019




                     47
